496 So. 2d 175 (1986)
Lillian YOUNG, Appellant,
v.
The HERTZ CORPORATION, Appellee.
No. 85-2222.
District Court of Appeal of Florida, Third District.
September 30, 1986.
Rehearing Denied November 17, 1986.
Haddad, Josephs & Jack and Gary Gerrard, Coral Gables, for appellant.
Adams Hunter Angones Adams Adams & McClure and Christopher Lynch, Miami, for appellee.
Before SCHWARTZ, C.J., and BASKIN and JORGENSON, JJ.

ON MOTION FOR REHEARING
PER CURIAM.
The opinion of this court dated August 12, 1986, is withdrawn. We reverse and remand this cause to the trial court for *176 consideration in light of May v. Palm Beach Chemical Co., 77 So. 2d 468 (Fla. 1955).
Reversed and remanded.